
	
		II
		Calendar No. 152
		112th CONGRESS
		1st Session
		S. 1001
		[Report No. 112–72]
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Wyden (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 6, 2011
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reduce oil consumption and improve energy security,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Alternative Fuel Vehicles
			 Competitiveness and Energy Security Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—Alternative fuel
				vehicle deployment and infrastructure development
					Sec. 101. Loan guarantees for
				alternative fuel infrastructure.
					Sec. 102. Advanced technology vehicles
				manufacturing incentive program.
					Sec. 103. Conventional fuel replacement
				calculation and assessment.
					Sec. 104. Technical assistance and
				coordination.
					Sec. 105. Workforce
				training.
					Sec. 106. Reduction of engine idling and
				conventional fuel consumption.
					Sec. 107. Electric and natural gas
				utility and oil pipeline participation.
					Sec. 108. HOV lane access
				extension.
					Sec. 109. Research, development, and
				demonstration.
					TITLE II—Funding and
				offsets
					Sec. 201. Authorization of
				appropriations.
					Sec. 202. Strategic Petroleum
				Reserve.
					Sec. 203. Transfers.
				
			2.DefinitionsIn this Act:
			(1)Alternative
			 fuelThe term alternative fuel has the meaning given
			 the term in section 30B(e)(4) of the Internal Revenue Code of 1986.
			(2)Alternative fuel
			 vehicleThe term alternative fuel vehicle
			 means—
				(A)a new qualified
			 alternative fuel motor vehicle (as defined in section 30B(e)(4) of the Internal
			 Revenue Code of 1986);
				(B)a mixed-fuel
			 vehicle (as defined in section 30B(e)(5)(B) of that Code);
				(C)a new qualified
			 plug-in electric drive motor vehicle (as defined in section 30D(d) of that
			 Code); or
				(D)a nonroad vehicle
			 manufactured to primarily use an alternative fuel.
				(3)Community
			 collegeThe term community college has the meaning
			 given the term junior or community college in section 312 of the
			 Higher Education Act of 1965 (20 U.S.C. 1058).
			(4)DepartmentThe
			 term Department means the Department of Energy.
			(5)Nonroad
			 vehicle
				(A)In
			 generalThe term nonroad vehicle means a vehicle
			 that is not licensed for onroad use.
				(B)InclusionsThe
			 term nonroad vehicle includes a vehicle described in subparagraph
			 (A) that is used principally—
					(i)for industrial,
			 farming, or commercial use;
					(ii)for rail
			 transportation;
					(iii)at an airport;
			 or
					(iv)for marine
			 purposes.
					(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			IAlternative fuel
			 vehicle deployment and infrastructure development
			101.Loan guarantees
			 for alternative fuel infrastructure
				(a)In
			 generalSection 1703(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(a)) is amended—
					(1)in paragraph (1),
			 by striking and after the semicolon at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)reduce oil imports
				through the use of alternative fuel (as defined in section 30B(e)(4) of the
				Internal Revenue Code of 1986);
				and
							.
					(b)CategoriesSection
			 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by
			 adding at the following:
					
						(11)The production
				and distribution of—
							(A)alternative fuel
				(as defined in section 30B(e)(4) of the Internal Revenue Code of 1986);
				or
							(B)advanced biofuel
				(as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C.
				7545(o)(1))).
							.
				102.Advanced
			 technology vehicles manufacturing incentive programSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 indenting appropriately;
						(ii)in the matter
			 preceding clause (i) (as redesignated by clause (i)), by striking means
			 an ultra efficient vehicle or a light duty vehicle that meets— and
			 inserting “means—
							
								(A)an ultra efficient
				vehicle or a light duty vehicle that
				meets—
								;
						(iii)in clause (iii)
			 (as redesignated by clause (i)), by striking the period at the end and
			 inserting a semicolon; and
						(iv)by adding at the
			 end the following:
							
								(B)a vehicle (such as
				a medium-duty or heavy-duty work truck, bus, or rail transit vehicle)
				that—
									(i)is used on a
				public street, road, highway, or transitway;
									(ii)meets each
				applicable emission standard that is established as of the date of the
				application; and
									(iii)will reduce
				consumption of conventional motor fuel by 25 percent or more, as compared to
				existing surface transportation technologies that perform a similar function,
				unless the Secretary determines that—
										(I)the percentage is
				not achievable for a vehicle type or class; and
										(II)an alternative
				percentage for that vehicle type or class will result in substantial reductions
				in motor fuel consumption within the United States; and
										(C)an alternative
				fuel vehicle (as defined in section 2 of the Alternative Fuel Vehicles Competitiveness and Energy
				Security Act of 2011) that—
									(i)meets each
				applicable emission standard that is established as of the date of the
				application; and
									(ii)will reduce
				consumption of conventional fuel by 25 percent or more, as compared to existing
				surface transportation technologies that perform a similar function, unless the
				Secretary determines that—
										(I)the percentage is
				not achievable for a vehicle type or class; and
										(II)an alternative
				percentage for that vehicle type or class will result in substantial reductions
				in conventional fuel consumption within the United
				States.
										;
						(B)in paragraph
			 (3)(B)—
						(i)by striking
			 equipment and and inserting equipment,;
			 and
						(ii)by inserting
			 , and manufacturing process equipment after
			 suppliers; and
						(C)by striking
			 paragraph (4) and inserting the following:
						
							(4)Qualifying
				componentsThe term qualifying components means
				components, systems, or groups of subsystems that the Secretary
				determines—
								(A)to be designed to
				improve fuel economy or the substitution of conventional fuel with—
									(i)alternative fuel
				(as defined in section 30B(e)(4) of the Internal Revenue Code of 1986);
				or
									(ii)advanced biofuel
				(as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)));
				or
									(B)to contribute
				measurably to the overall improved fuel use of an advanced technology vehicle,
				including idle reduction
				technologies.
								;
					(2)in subsection (b),
			 in the matter preceding paragraph (1), by striking to automobile
			 and inserting to advanced technology vehicle;
				(3)in subsection
			 (d)(1), in the first sentence, by striking a total of not more than
			 $25,000,000,000 in;
				(4)in subsection
			 (h)—
					(A)in the subsection
			 heading, by striking Automobile and inserting
			 Advanced Technology
			 Vehicle; and
					(B)in paragraph
			 (1)(B), by striking automobiles each place it appears and
			 inserting advanced technology vehicles; and
					(5)in subsection (i),
			 by striking 2012 and inserting 2016.
				103.Conventional
			 fuel replacement calculation and assessment
				(a)MethodologyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall, by rule, develop a methodology for calculating the equivalent volumes of
			 conventional fuel displaced by use of each alternative fuel to assess the
			 effectiveness of alternative fuel and alternative fuel vehicles in reducing oil
			 imports.
				(b)National
			 assessmentNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall—
					(1)conduct a national
			 assessment (using the methodology developed under subsection (a)) of the
			 effectiveness of alternative fuel and alternative fuel vehicles in reducing oil
			 imports into the United States, including as assessment of—
						(A)market penetration
			 of alternative fuel and alternative fuel vehicles in the United States;
						(B)successes and
			 barriers to deployment identified by the programs established under this Act;
			 and
						(C)the maximum
			 feasible deployment of alternative fuel and alternative fuel vehicles by 2020
			 and 2030; and
						(2)report to Congress
			 the results of the assessment.
					104.Technical
			 assistance and coordination
				(a)Technical
			 assistance to State, local, and tribal governments
					(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the Governor, mayor, county executive, public utility
			 commissioner, or other appropriate official or designee, technical assistance
			 to State, local, and tribal governments or to a public-private partnership
			 described in paragraph (2) to assist with the deployment of alternative fuel
			 and alternative fuel vehicles and infrastructure.
					(2)Public-private
			 partnershipTechnical assistance under this section may be
			 awarded to a public-private partnership, comprised of State, local or tribal
			 governments and nongovernmental entities, including—
						(A)electric or
			 natural gas utilities or other alternative fuel distributors;
						(B)vehicle
			 manufacturers;
						(C)alternative fuel
			 vehicle or alternative fuel technology providers;
						(D)vehicle fleet
			 owners;
						(E)transportation and
			 freight service providers; or
						(F)other appropriate
			 non-Federal entities, as determined by the Secretary.
						(3)AssistanceThe
			 technical assistance described in paragraph (1) may include—
						(A)coordination in
			 the selection, location, and timing of alternative fuel recharging and
			 refueling equipment and distribution infrastructure, including the
			 identification of transportation corridors and specific alternative fuels that
			 would be made available;
						(B)development of
			 protocols and communication standards that facilitate vehicle refueling and
			 recharging into electric, natural gas, and other alternative fuel distribution
			 systems;
						(C)development of
			 codes and standards for the installation of alternative fuel distribution and
			 recharging and refueling equipment;
						(D)education and
			 outreach for the deployment of alternative fuel and alternative fuel vehicles;
			 and
						(E)utility rate
			 design and integration of alternative fuel vehicles into electric and natural
			 gas utility distribution systems.
						(b)Cost
			 SharingCost sharing for assistance awarded under this section
			 shall be consistent with section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2012 through 2016.
				105.Workforce
			 training
				(a)Workforce
			 training
					(1)In
			 generalThe Secretary, in consultation with the Secretary of
			 Labor, shall award grants to community colleges, other institutions of higher
			 education, and other qualified training and education institutions for the
			 establishment or expansion of programs to provide training and education for
			 vocational workforce development for—
						(A)the manufacture
			 and maintenance of alternative fuel vehicles; and
						(B)the manufacture
			 and installation and inspection of alternative fuel recharging, refueling, and
			 distribution infrastructure.
						(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to manufacture, install, and maintain alternative
			 fuel infrastructure and alternative fuel vehicles.
					(3)ScopeTraining
			 funded under this subsection shall include training for—
						(A)electricians,
			 plumbers, pipefitters, and other trades and contractors who will be installing
			 alternative fuel recharging, refueling, and distribution infrastructure;
						(B)building code
			 inspection officials;
						(C)vehicle, engine,
			 and powertrain dealers and mechanics; and
						(D)others positions
			 as the Secretary determines necessary to successfully deploy alternative fuels
			 and vehicles.
						(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 fiscal years 2012 through 2016.
				106.Reduction of
			 engine idling and conventional fuel consumption
				(a)Definition of
			 idle reduction technologySection 756(a)(5) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16104(a)(5)) is amended—
					(1)in subparagraph
			 (A), by striking and after the semicolon at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(C)uses an
				alternative fuel to reduce consumption of conventional fuel and environmental
				emissions.
							.
					(b)FundingSection
			 756(b)(4)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16104(b)(4)(B)) is
			 amended in clauses (i) and (ii) by striking fiscal year 2008
			 each place it appears and inserting each of fiscal years 2008 through
			 2016.
				107.Electric and
			 natural gas utility and oil pipeline participation
				(a)In
			 generalThe Secretary shall identify barriers and remedies in
			 existing electric and natural gas and oil pipeline transmission and
			 distribution systems to the distribution of alternative fuels and the
			 deployment of alternative fuel recharging and refueling capability, at
			 economically competitive costs of alternative fuel for consumers,
			 including—
					(1)model regulatory
			 rate design and billing for recharging and refueling alternative fuel
			 vehicles;
					(2)electric grid load
			 management and applications that will allow batteries in plug-in electric drive
			 vehicles to be used for grid storage, ancillary services provision, and backup
			 power;
					(3)integration of
			 plug-in electric drive vehicles with smart grid technology, including protocols
			 and standards, necessary equipment, and information technology systems;
					(4)technical and
			 economic barriers to transshipment of biofuels by oil pipelines; and
					(5)any other barriers
			 to installing sufficient and appropriate alternative fuel recharging and
			 refueling infrastructure.
					(b)ConsultationThe
			 Secretary shall carry out this section in consultation with—
					(1)the Federal Energy
			 Regulatory Commission;
					(2)State public
			 utility commissions;
					(3)State consumer
			 advocates;
					(4)electric and
			 natural gas utility and transmission owners and operators;
					(5)oil pipeline
			 owners and operators; and
					(6)other affected
			 entities.
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing actions taken to carry out this
			 section.
				108.HOV lane access
			 extensionSection 166(b)(5) of
			 title 23, United States Code, is amended—
				(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
				(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
				109.Research,
			 development, and demonstration
				(a)Research,
			 development, and demonstration
					(1)In
			 generalThe Secretary, in consultation with the Secretary of
			 Defense, the Secretary of Commerce, and the Secretary of Transportation, shall
			 support research, development, and demonstration of alternative fuel vehicles
			 and charging and refueling technology, including support for the manufacture
			 and deployment of those vehicles and technologies, that will—
						(A)allow the United
			 States to meet or exceed the petroleum import reduction goals of this
			 Act;
						(B)develop
			 technologies that minimize life-cycle energy use in the production and
			 distribution of alternative fuels; and
						(C)maintain United
			 States technological leadership in alternative vehicle technology.
						(2)Use of
			 fundsThe program may include funding for—
						(A)the development of
			 alternative fuel vehicle technologies, including new technologies for on-board
			 alternative fuel and energy storage and drive train components for vehicles;
			 and
						(B)production and
			 distribution technologies and systems for alternative fuels, including—
							(i)grid connectivity
			 technology for electric vehicles;
							(ii)recycling
			 technology and practicable uses of catalysts;
							(iii)vehicle
			 batteries; and
							(iv)other components
			 after the useful life in a vehicle or alternative fuel production
			 facility.
							(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of fiscal years 2012 through
			 2016.
				IIFunding and
			 offsets
			201.Authorization
			 of appropriationsExcept as
			 otherwise provided in this Act, there are authorized to be appropriated to
			 carry out this Act and the amendments made by this Act such sums as are
			 necessary.
			202.Strategic
			 Petroleum Reserve
				(a)LevelSection
			 154(a) of the Energy Policy and Conservation Act (42 U.S.C. 6234(a)) is amended
			 by striking 1 billion barrels of petroleum products and
			 inserting the quantity of crude oil and petroleum fuels imported into
			 the United States each year from countries that are not signatories to North
			 American Free Trade Agreement during an average 90-day period during the most
			 recent calendar year for which data are available.
				(b)Filling
			 strategic petroleum reserve to capacitySection 301(e) of the
			 Energy Policy Act of 2005 (42 U.S.C. 6240 note; Public Law 109–58) is amended
			 by striking paragraph (1).
				203.Transfers
				(a)Fiscal year
			 2009Of the funds appropriated under section 101 of division A of
			 the Consolidated Security, Disaster Assistance, and Continuing Appropriations
			 Act, 2009 (Public Law 110–329; 122 Stat. 3574) for the Strategic Petroleum
			 Reserve under the heading Strategic Petroleum Reserve of title
			 III of the Energy and Water Development and Related Agencies Appropriations
			 Act, 2008 (Public Law 110–161; 121 Stat. 1959), $31,500,000 is transferred to
			 carry out this Act and the amendments made by this Act.
				(b)Fiscal year
			 2010Of the funds appropriated under the heading Strategic
			 Petroleum Reserve of title III of the Energy and Water Development and
			 Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2862),
			 $25,000,000 is transferred to carry out this Act and the amendments made by
			 this Act.
				(c)Use of
			 proceedsNotwithstanding any other provision of law, any proceeds
			 from the sale or exchange of oil necessary to reach and maintain the authorized
			 capacity established pursuant to section 154(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6234(a)) and provide for normal maintenance and
			 operation of the Reserve shall be transferred to carry out this Act and the
			 amendments made by this Act.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Alternative Fueled Vehicles
			 Competitiveness and Energy Security Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Loan guarantees for alternative fuel
				infrastructure.
					Sec. 4. Advanced technology vehicles
				manufacturing incentive program.
					Sec. 5. Conventional fuel replacement
				calculation and assessment.
					Sec. 6. Technical assistance and
				coordination.
					Sec. 7. Workforce training.
					Sec. 8. Reduction of engine idling and
				conventional fuel consumption.
					Sec. 9. Electric, hydrogen, and natural gas
				utility and oil pipeline participation.
					Sec. 10. HOV lane access extension.
				
			2.DefinitionsIn this Act:
			(1)Alternative
			 fuelThe term alternative fuel has the meaning given
			 the term in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13211).
			(2)Alternative fueled
			 vehicleThe term alternative fueled vehicle has the
			 meaning given the term in section 301 of the Energy Policy Act of 1992 (42
			 U.S.C. 13211).
			(3)Community
			 collegeThe term community college has the meaning
			 given the term junior or community college in section 312 of the
			 Higher Education Act of 1965 (20 U.S.C. 1058).
			(4)DepartmentThe
			 term Department means the Department of Energy.
			(5)Nonroad
			 vehicle
				(A)In
			 generalThe term nonroad vehicle means a vehicle
			 that is not licensed for onroad use.
				(B)InclusionsThe
			 term nonroad vehicle includes a vehicle described in subparagraph
			 (A) that is used principally—
					(i)for industrial, farming,
			 or commercial use;
					(ii)for rail
			 transportation;
					(iii)at an airport;
			 or
					(iv)for marine
			 purposes.
					(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Loan guarantees for
			 alternative fuel infrastructureSection 1703(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(a)) is amended by adding at the end the following:
			
				(11)Infrastructure for
				provision and distribution of alternative
				fuels.
				.
		4.Advanced technology
			 vehicles manufacturing incentive programSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 indenting appropriately;
					(ii)in the matter preceding
			 clause (i) (as redesignated by clause (i)), by striking means an ultra
			 efficient vehicle or a light duty vehicle that meets— and inserting
			 “means—
						
							(A)an ultra efficient
				vehicle or a light duty vehicle that
				meets—
							;
					(iii)in clause (iii) (as
			 redesignated by clause (i)), by striking the period at the end and inserting a
			 semicolon; and
					(iv)by adding at the end the
			 following:
						
							(B)a vehicle (such as a
				medium-duty or heavy-duty work truck, bus, or rail transit vehicle)
				that—
								(i)is used on a public
				street, road, highway, or transitway;
								(ii)meets each applicable
				emission standard that is established as of the date of the application;
				and
								(iii)will reduce consumption
				of conventional motor fuel by 25 percent or more, as compared to existing
				surface transportation technologies that perform a similar function, unless the
				Secretary determines that—
									(I)the percentage is not
				achievable for a vehicle type or class; and
									(II)an alternative
				percentage for that vehicle type or class will result in substantial reductions
				in motor fuel consumption within the United
				States.
									;
					(B)in paragraph
			 (3)(B)—
					(i)by striking
			 equipment and and inserting equipment,;
			 and
					(ii)by inserting ,
			 and manufacturing process equipment after suppliers;
			 and
					(C)by striking paragraph (4)
			 and inserting the following:
					
						(4)Qualifying
				componentsThe term qualifying components means
				components, systems, or groups of subsystems that the Secretary
				determines—
							(A)to be designed to improve
				fuel economy or otherwise substantially reduce consumption of conventional
				motor fuel; or
							(B)to contribute measurably
				to the overall improved fuel use of an advanced technology vehicle, including
				idle reduction
				technologies.
							;
				(2)in subsection (b), in the
			 matter preceding paragraph (1), by striking to automobile and
			 inserting to advanced technology vehicle;
			(3)in subsection (d)(1), in
			 the first sentence, by striking a total of not more than $25,000,000,000
			 in;
			(4)in subsection (h)—
				(A)in the subsection
			 heading, by striking Automobile and inserting
			 Advanced Technology
			 Vehicle; and
				(B)in paragraph (1)(B), by
			 striking automobiles each place it appears and inserting
			 advanced technology vehicles; and
				(5)in subsection (i), by
			 striking 2012 and inserting 2016.
			5.Conventional fuel
			 replacement calculation and assessment
			(a)MethodologyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall, by rule, develop a methodology for calculating the equivalent volumes of
			 conventional fuel displaced by use of each alternative fuel to assess the
			 effectiveness of alternative fuel and alternative fueled vehicles in reducing
			 oil imports.
			(b)National
			 assessmentNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall—
				(1)conduct a national
			 assessment (using the methodology developed under subsection (a)) of the
			 effectiveness of alternative fuel and alternative fueled vehicles in reducing
			 oil imports into the United States, including as assessment of—
					(A)market penetration of
			 alternative fuel and alternative fueled vehicles in the United States;
					(B)successes and barriers to
			 deployment identified by the programs established under this Act; and
					(C)the maximum feasible
			 deployment of alternative fuel and alternative fueled vehicles by 2020 and
			 2030; and
					(2)report to Congress the
			 results of the assessment.
				6.Technical assistance and
			 coordination
			(a)Technical assistance to
			 State, local, and tribal governments
				(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the Governor, mayor, county executive, public utility
			 commissioner, or other appropriate official or designee, technical assistance
			 to State, local, and tribal governments or to a public-private partnership
			 described in paragraph (2) to assist with the deployment of alternative fuel
			 and alternative fueled vehicles and infrastructure.
				(2)Public-private
			 partnershipTechnical assistance under this section may be
			 awarded to a public-private partnership, comprised of State, local or tribal
			 governments and nongovernmental entities, including—
					(A)electric or natural gas
			 utilities or other alternative fuel distributors;
					(B)vehicle
			 manufacturers;
					(C)alternative fueled
			 vehicle or alternative fuel technology providers;
					(D)vehicle fleet
			 owners;
					(E)transportation and
			 freight service providers; or
					(F)other appropriate
			 non-Federal entities, as determined by the Secretary.
					(3)AssistanceThe
			 technical assistance described in paragraph (1) may include—
					(A)coordination in the
			 selection, location, and timing of alternative fuel recharging and refueling
			 equipment and distribution infrastructure, including the identification of
			 transportation corridors and specific alternative fuels that would be made
			 available;
					(B)development of protocols
			 and communication standards that facilitate vehicle refueling and recharging
			 into electric, natural gas, and other alternative fuel distribution
			 systems;
					(C)development of codes and
			 standards for the installation of alternative fuel distribution and recharging
			 and refueling equipment;
					(D)education and outreach
			 for the deployment of alternative fuel and alternative fueled vehicles;
			 and
					(E)utility rate design and
			 integration of alternative fueled vehicles into electric and natural gas
			 utility distribution systems.
					(b)Cost
			 SharingCost sharing for assistance awarded under this section
			 shall be consistent with section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2012 through 2016.
			7.Workforce
			 training
			(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Labor, shall award grants to community colleges, other institutions of higher
			 education, and other qualified training and education institutions for the
			 establishment or expansion of programs to provide training and education for
			 vocational workforce development for—
				(1)the manufacture and
			 maintenance of alternative fueled vehicles; and
				(2)the manufacture,
			 installation, support, and inspection of alternative fuel recharging,
			 refueling, and distribution infrastructure.
				(b)PurposeTraining
			 funded under this section shall be intended to ensure that the workforce has
			 the necessary skills needed to manufacture, install, and maintain alternative
			 fuel infrastructure and alternative fueled vehicles.
			(c)ScopeTraining
			 funded under this section shall include training for—
				(1)electricians, plumbers,
			 pipefitters, and other trades and contractors who will be installing,
			 maintaining, or providing safety support for alternative fuel recharging,
			 refueling, and distribution infrastructure;
				(2)building code inspection
			 officials;
				(3)vehicle, engine, and
			 powertrain dealers and mechanics; and
				(4)others positions as the
			 Secretary determines necessary to successfully deploy alternative fuels and
			 vehicles.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2012 through 2016.
			8.Reduction of engine
			 idling and conventional fuel consumption
			(a)Definition of idle
			 reduction technologySection
			 756(a)(5) of the Energy Policy Act of 2005 (42 U.S.C. 16104(a)(5)) is
			 amended—
				(1)in subparagraph (A), by
			 striking and after the semicolon at the end;
				(2)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(C)uses an alternative fuel
				to reduce consumption of conventional fuel and environmental
				emissions.
						.
				(b)FundingSection
			 756(b)(4)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16104(b)(4)(B)) is
			 amended in clauses (i) and (ii) by striking fiscal year 2008
			 each place it appears and inserting each of fiscal years 2008 through
			 2016.
			9.Electric, hydrogen, and
			 natural gas utility and oil pipeline participation
			(a)In
			 generalThe Secretary shall identify barriers and remedies in
			 existing electric and natural gas and oil pipeline transmission and
			 distribution systems to the distribution of alternative fuels and the
			 deployment of alternative fuel recharging and refueling capability, at
			 economically competitive costs of alternative fuel for consumers,
			 including—
				(1)model regulatory rate
			 design and billing for recharging and refueling alternative fueled
			 vehicles;
				(2)electric grid load
			 management and applications that will allow batteries in plug-in electric drive
			 vehicles to be used for grid storage, ancillary services provision, and backup
			 power;
				(3)integration of plug-in
			 electric drive vehicles with smart grid technology, including protocols and
			 standards, necessary equipment, and information technology systems;
				(4)technical and economic
			 barriers to transshipment of biofuels by oil pipelines, or distribution of
			 hydrogen; and
				(5)any other barriers to
			 installing sufficient and appropriate alternative fuel recharging and refueling
			 infrastructure.
				(b)ConsultationThe
			 Secretary shall carry out this section in consultation with—
				(1)the Federal Energy
			 Regulatory Commission;
				(2)State public utility
			 commissions;
				(3)State consumer
			 advocates;
				(4)electric and natural gas
			 utility and transmission owners and operators;
				(5)oil pipeline owners and
			 operators;
				(6)hydrogen suppliers;
			 and
				(7)other affected
			 entities.
				(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing actions taken to carry out this
			 section.
			10.HOV lane access
			 extensionSection 166(b)(5) of
			 title 23, United States Code, is amended—
			(1)in subparagraph (A), by
			 striking Before September 30, 2009, the State and inserting
			 The State; and
			(2)in subparagraph (B), by
			 striking Before September 30, 2009, the State and inserting
			 The State.
			
	
		September 6, 2011
		Reported with an amendment
	
